Exhibit 3.2 RESTATED BY-LAWS OF CLEANTECH BIOFUELS, INC. (A Delaware Corporation) ARTICLEI Offices and Records ARTICLE II Corporate Seal ARTICLE III Stockholders ARTICLE IV Directors ARTICLE V Officers ARTICLE VI Shares of Stock ARTICLE VII Indemnification ARTICLE VIII General Provisions (Restated as of August 21, 2007) ARTICLE I Offices and Records Section 1.Registered Office and Registered Agent.The location of the registered office and the name of the registered agent of the Corporation in the State of Delaware shall be determined from time to time by the Board of Directors and shall be on file in the appropriate office of the State of Delaware pursuant to applicable provisions of law. Section 2.Corporate Offices.The Corporation may have such corporate offices, anywhere within and without the State of Delaware as the Board of Directors from time to time may appoint, or the business of the Corporation may require.The “principal place of business” or “principal business” or “executive office or offices” of the Corporation may be fixed and so designated from time to time by the Board of Directors, but the location or residence of the Corporation in Delaware shall be deemed for all purposes to be in the county in which its registered office in Delaware is maintained. Section 3.Records.The Corporation shall keep at its registered office in Delaware, at its principal place of business, or at the office of its transfer agent, original or duplicate books in which shall be recorded the number of its shares subscribed, the names of the owners of its shares, the numbers owned of record by them respectively, the amount of shares paid, and by whom, the transfer of said shares with the date of transfer, the amount of its assets and liabilities, and the names and places of residence of its officers, and from time to time such other or additional records, statements, lists, and information as may be required by law, including the stockholder lists mentioned in these By-Laws. Section 4.Inspection of Records.A stockholder, if such stockholder is entitled to and demands to inspect the records of the Corporation pursuant to any statutory or other legal right, shall be privileged to inspect such records only during the usual and customary hours of business and in such manner as will not unduly interfere with the regular conduct of the business of the Corporation.In order to exercise this right of examination, a stockholder must make written demand upon the Corporation, stating with particularity the records sought to be examined and the purpose therefor.A stockholder may delegate this right of inspection to such stockholder’s representative on the condition that, if the representative is not an attorney, the stockholder and representative agree with the Corporation to furnish to the Corporation, promptly as completed or made, a true and correct copy of each report with respect to such inspection made by such representative.No stockholder shall use or permit to be used or acquiesce in the use by others of any information so obtained, to the detriment competitively of the Corporation, nor shall any stockholder furnish or permit to be furnished any information so obtained to any competitor or prospective competitor of the Corporation. The Corporation may, as a condition precedent to any stockholder’s inspection of the records of the Corporation, require the stockholder to indemnify the Corporation against any loss or damage which may be suffered by it arising out of or resulting from any unauthorized disclosure made or permitted to be made by such stockholder or any representative or financial advisor of the stockholder of information obtained in the course of such inspection. The Corporation may, as a further condition precedent to any stockholder’s inspection of the records of the Corporation, also require the stockholder to execute and deliver to the Corporation a confidentiality agreement in which the stockholder:(i) acknowledges that the Corporation is engaged in a highly competitive economic environment, that the nonpublic records of the Corporation are secret and confidential, and that the Corporation would suffer material adverse financial consequences if competitors or other entities with which the Corporation does business should gain access to nonpublic information contained in the records of the Corporation; (ii) agrees that the stockholder will not, directly or indirectly, without the Corporation’s prior written consent, disclose any nonpublic information obtained from the records of the Corporation to any party other than the stockholder’s representative or personal financial advisor; and (iii) agrees to instruct any such representative and/or any such personal financial advisor not to disclose, directly or indirectly, without the Corporation’s prior written consent, any such nonpublic information received and that no applicable professional-client privileges shall be waived.The Corporation may also require any representative or personal financial advisor of a stockholder to sign a confidentiality agreement containing substantially the provisions described above as a condition precedent to inspection of the records of the Corporation.As used herein, “nonpublic” information is all information other than:(i) what the Corporation has filed with a governmental agency and which (a) was not designated as confidential, secret, proprietary, or the like and (b) is generally open to public inspection in accordance with applicable laws, rules, and regulations; and (ii) what the Corporation has released to the press or other media for general publication. ARTICLE II Corporate Seal Section 1.Corporate Seal.The corporate seal, if any, shall have inscribed thereon the name of the Corporation.Said seal may be used by causing it or a facsimile thereof to be impressed or affixed or in any manner reproduced. ARTICLE III Stockholders Section 1.Place of Meetings.All meetings of the stockholders shall be held at the principal business office of the Corporation, except such meetings as the Board of Directors to the extent permissible by law expressly determines shall be held elsewhere, in which case such meetings may be held, upon notice thereof as herein provided, at such other place or places, within or without the State of Delaware, as said Board of Directors shall determine and as shall be stated in such notice; and, unless specifically prohibited by law, any meeting may be held at any place and time, and for any purpose if consented to in writing by all of the stockholders entitled to vote thereat. Section 2.Annual Meeting.Commencing April 2008, an annual meeting of the stockholders shall be held on such day in the month of April each year, and at such time on that day, as shall be determined by the Board of Directors, at which time the stockholders shall elect directors to succeed those whose terms expire and transact such other business as may properly come before the meeting. Section 3.Special Meetings.Special meetings of the stockholders may be called by the (i) the Chairman of the Board of Directors, (ii) the President of the Company, or (iii) one-third of the directors (rounded up to the nearest whole number). The holders of not less than one-third of all of the issued and outstanding shares of capital stock of the Corporation entitled to vote for the election of directors also may call a special meeting of the stockholders in accordance with the following procedures.Upon receipt by the Secretary of the Corporation of a written demand for a special meeting signed by the holders of record of the requisite number of shares of capital stock entitled to vote which demand sets forth (i) the specific purpose or purposes for which the meeting is to be called, (ii) the names and current addresses of all stockholders joining in the written demand, and (iii) the number of shares of capital stock of the Corporation that each such stockholder holds, the Board of Directors shall, within 20 days after receipt of said written demand, set a place, date, hour, and record date for said special meeting, and shall direct the Chairman of the Board (if any), the President, or the Secretary of the Corporation to give notice of said special meeting to the stockholders of the Corporation in the manner provided for in this Article. Section 4.Action in Lieu of Meeting.Any action required to be taken at a meeting of the stockholders or any other action which may be taken at a meeting of the stockholders may be taken without prior notice and without a meeting if consents in writing setting forth the action so taken shall be signed by stockholders entitled to vote with respect to the subject matter thereof having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all shares entitled to vote thereon were present and voted. Section 5.Notice of Meetings.Written or printed notice stating the place, day, and hour of the meeting and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given not less than ten nor more than sixty days before the date of the meeting, either personally or by mail, by or at the direction of the Board of Directors, the Chairman of the Board (if any), the President, or the Secretary, to each stockholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail in a sealed envelope addressed to the stockholder at such stockholder’s address as it appears on the records of the Corporation, with postage thereon prepaid. Section 6.Presiding Officials.Every meeting of the stockholders for whatever purpose, shall be convened (in the order shown, unless otherwise determined by resolution of the Board of Directors) by the Chairman of the Board (if any), or by the President, or by the officer who called the meeting by notice as above provided; but it shall be presided over by the officers specified elsewhere in these By-Laws. Section 7.Waiver of Notice.Whenever any notice is required to be given under the provisions of these By-Laws, the Certificate of Incorporation of the Corporation, or any law, a waiver thereof in writing signed by the person or persons entitled to such notice, whether before, at, or after the time stated therein, shall be deemed the equivalent of the giving of such notice.To the extent provided by law, attendance at any meeting shall constitute a waiver of notice of such meeting. Section 8.Business Transacted at Annual Meetings.At each annual meeting of the stockholders, the stockholders shall elect a Board of Directors to hold office until the next succeeding annual meeting; and they may transact such other business as may be desired, whether or not the same was specified in the notice of the meeting, unless the consideration of such other business without its having been specified in the notice of the meeting as one of the purposes thereof is prohibited by law, the Corporation’s Certificate of Incorporation, or any other provision of these By-Laws. Section 9.Business Transacted at Special Meetings.Business transacted at all special meetings of the stockholders shall be confined to the purposes stated in the notice of such meetings unless the transaction of other business is consented to by the holders of all of the outstanding shares of stock of the Corporation entitled to vote thereat. Section 10.Quorum.Except as may be otherwise provided by law or by the Certificate of Incorporation, the holders of a majority of the shares issued and outstanding and entitled to vote for the election of directors, whether present in person or by proxy, shall constitute a quorum for the transaction of business at all meetings of the stockholders.Every decision of a majority in amount of shares of such quorum shall be valid as a corporate act, except in those specific instances in which a larger vote is required by law, by these By-Laws, or by the Certificate of Incorporation.If, however, such quorum should not be present at any meeting, the stockholders present and entitled to vote shall have the power successively to adjourn the meeting, without notice other than announcement at the meeting, to a specified date not longer than ninety days after such adjournment.At any such adjourned meeting at which a quorum is present any business may be transacted which might have been transacted at the meeting of which the stockholders were originally notified.However, if the adjournment is for more than thirty days, or if after the adjournment a new record date is fixed for the adjourned meeting, notice of the adjourned meeting shall be given in the manner otherwise provided herein to each stockholder of record entitled to vote at such adjourned meeting.Withdrawal of stockholders from any meeting shall not cause the failure of a duly constituted quorum at such meeting. Section 11.Proxies.At any meeting of the stockholders every stockholder having the right to vote shall be entitled to vote in person, or by vesting another person with authority to exercise the voting power of any or all of such stockholder’s stock by executing in writing any voting trust agreement, proxy, or any other type of appointment form or agreement, except as may be expressly limited by law or by the Certificate of Incorporation.Any copy, facsimile telecommunication, or other reliable reproduction of any writing referred to in this Section may be used in lieu of the original writing for any and all purposes for which the original writing could be used, provided that such copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing.No proxy shall be valid after three years from the date of its execution, unless otherwise provided in the proxy. Section 12.Voting.Each stockholder shall have one vote (or such other number of votes as may be specifically provided) for each share of stock entitled to vote under the provisions of the Certificate of Incorporation which is registered in such stockholder’s name on the books of the Corporation; in all elections of directors of the Corporation, each share of stock entitled to vote shall be entitled to one vote as to each director to be elected by the holders thereof and no stockholder shall have the right to cast votes in the aggregate or to cumulate such stockholder’s votes for the election of any director, and cumulative voting of shares in elections of directors is hereby specifically negated.All elections for directors shall be determined by a plurality of the votes cast.All other matters, except as required by law or the Certificate of Incorporation, shall be determined by a majority of the votes cast.Any stockholder who is in attendance at a meeting of the stockholders either in person or by proxy, but who abstains from voting on any matter, shall not be deemed present or represented at such meeting for purposes of the preceding sentence with respect to such vote, but shall be deemed present or represented for all other purposes. The rights and powers of the holders of any class or series of preferred stock with respect to the election of directors shall be only as may be duly designated with respect to such class or series and as is consistent with the provisions of the Certificate of Incorporation. All elections of directors shall be by written ballot, unless otherwise provided in the Certificate of Incorporation. No person shall be permitted to vote any shares belonging to the Corporation. Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent, or proxy as the by-laws of such corporation may prescribe, or, in the absence of such provision, as the board of directors of such corporation may determine. Shares standing in the name of a deceased person may be voted by that person’s personal representative either in person or by proxy.Shares standing in the name of a conservator or trustee may be voted by such fiduciary, either in person or by proxy, but no conservator or trustee shall be entitled as such fiduciary to vote shares held by him, her, or it without transfer of such shares into his, her, or its name. Shares standing in the name of a receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into the receiver’s name if authority to do so is contained in an appropriate order of the court by which such receiver was appointed. A stockholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares transferred; provided, however, that if the pledgor in the transfer on the books of the Corporation has expressly empowered the pledgee to vote the shares, only the pledgee, or the pledgee’s proxy, may represent any such shares. With respect to shares standing in the names of two or more persons, whether fiduciaries, members of a partnership, joint tenants, tenants in common, tenants by the entirety, or otherwise, or if two or more persons have the same fiduciary relationship respecting the same shares, such shares shall be represented or voted in accordance with Section 217 of the General Corporation Law of the State of Delaware, as amended from time to time. Section 13.Registered Stockholders.The Corporation shall be entitled to treat the holder of any share or shares of stock of the Corporation, as recorded on the stock record or transfer books of the Corporation, as the holder of record and as the holder and owner in fact thereof and, accordingly, shall not be required to recognize any equitable or other claim to or interest in such share(s) on the part of any other person, firm, partnership, corporation or association, whether or not the Corporation shall have express or other notice thereof, save as is otherwise expressly required by law, and the term “stockholder” as used in these By-Laws means one who is a holder of record of shares of the Corporation; provided, however, that if permitted by law: Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent or proxy as the by-laws of such corporation prescribe, or, in the absence of such provision, as the board of directors of such corporation may determine; Shares standing in the name of a deceased person may be voted by that person’s administrator or personal representative, either in person or by proxy; and shares standing in the name of a guardian, curator, or trustee may be voted by such fiduciary, either in person or by proxy; but no guardian, curator, or trustee shall be entitled, as such fiduciary, to vote shares held by him, her, or it without a transfer of such shares into his, her, or its name; Shares standing in the name of a receiver may be voted by such receiver, and shares held by or under the control of a receiver may be voted by such receiver without the transfer thereof into his, her, or its name if authority to do so is contained in an appropriate order of the court by which such receiver was appointed; and A stockholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred of record into the name of the pledgee, and thereafter the pledgee shall be entitled to vote the shares so transferred; provided, however, that if the pledgor in the transfer on the books of the Corporation has expressly empowered the pledgee to vote the shares, in which case only the pledgee, or the pledgee’s proxy, may represent any such shares. Section 14.Stockholder List.A complete list of the stockholders entitled to vote at each meeting of the stockholders, arranged in alphabetical order, with the address of, and the number of voting shares held by each, shall be prepared by the officer of the Corporation having charge of the stock transfer books of the Corporation, and shall for a period of ten days prior to the meeting be kept on file either at the place within the city where the meeting is to be held, which place shall be specified in the notice of the meeting, or, if not so specified, at the place where the meeting is to be held, and shall at any time during ordinary business hours be subject to inspection by any stockholder for any purpose germane to the meeting.A similar or duplicate list shall also be produced and kept open for the inspection of any stockholder during the whole time of the meeting.The original share ledger or transfer book shall be prima facie evidence as to who are stockholders entitled to examine such list, ledger, or transfer book or to vote at any meeting of stockholders.Failure to comply with the foregoing shall not affect the validity of any action taken at any such meeting. Section 15.Removal of Directors.Except as otherwise provided in the Certificate of Incorporation or by law, the stockholders shall have the power by an affirmative vote of a majority of the outstanding shares then entitled to vote for the election of directors at any regular meeting or special meeting expressly called for that purpose, to remove any director from office with or without cause.Such meeting shall be held at any place prescribed by law or at any other place which may, under law, permissibly be, and which is, designated in the notice of the special meeting. ARTICLE IV Directors Section 1.Qualifications and Number.Each director shall be a natural person who is at least eighteen years of age.A director need not be a stockholder, a citizen of the United States, or a resident of the State of Delaware unless required by law or the Certificate of Incorporation. The number of Directors that shall constitute the Board of Directors shall be determined by resolution of the Board of Directors or by the stockholders at the annual meeting of the stockholders, except as provided in Section 10 of this Article, and each Director elected shall hold office until his successor is elected and qualified.The Board of Directors, if, to the extent, and in such manner as may be permitted by the Certificate of Incorporation and by law, shall have the power to change the number of directors, in which case any notice required by law of any such change shall be duly given.If the power to change these By-Law provisions concerning the number of directors is not granted to the Board of Directors, such power shall be exercised by such vote of the stockholders entitled to vote as may be required in the Certificate of Incorporation; and if no specific vote of the stockholders is required, then by a majority of the stockholders then entitled to vote. Section 2.Powers of the Board.The property and business of the Corporation shall be managed by the directors, acting as a Board.The Board shall have and is vested with all and unlimited powers and authorities, except as may be expressly limited by law, the Certificate of Incorporation, or these By-Laws, to do or cause to be done any and all lawful things for and on behalf of the Corporation (including, without limitation, the declaration of dividends on the outstanding shares of the Corporation and the payment thereof in cash, property or shares), and to exercise or cause to be exercised any or all of its powers, privileges and franchises, and to seek the effectuation of its objects and purposes. Section 3.Annual Meeting of the Board, Notice.Any continuing members and the newly elected members of the Board shall meet: (i) immediately following the conclusion of the annual meeting of the stockholders for the purpose of appointing officers and for such other purposes as may come before the meeting, and the time and place of such meeting shall be announced at the annual meeting of the stockholders by the chairman of such meeting, and no other notice to any continuing or the newly elected directors shall be necessary in order to legally constitute the meeting, provided a quorum of the directors shall be present; or (ii) if no meeting immediately following the annual meeting of stockholders is announced, at such time and place, either within or without the State of Delaware, as may be suggested or provided for by resolution of the stockholders at their annual meeting and no other notice of such meeting shall be necessary to the newly elected directors in order to legally constitute the meeting, provided a quorum of the directors shall be present; or (iii) if not so suggested or provided for by resolution of the stockholders or if a quorum of the directors shall not be present, at such time and place as may be consented to in writing by a majority of any continuing and the newly elected directors, provided that written or printed notice of such meeting shall be given to each of any continuing and the newly elected directors in the same manner as provided in these By-Laws with respect to the notice for special meetings of the Board, except that it shall not be necessary to state the purpose of the meeting in such notice; or (iv) regardless of whether or not the time and place of such meeting shall be suggested or provided for by resolution of the stockholders at the annual meeting, at such time and place as may be consented to in writing by all of any continuing and the newly elected directors.Each director, upon his or her election, shall qualify by accepting the office of director, and his or her attendance at, or his or her written approval of the minutes of, any meeting which includes the newly elected directors shall constitute his or her acceptance of such office; or he or she may execute such acceptance by a separate writing, which shall be placed in the minute book. Section 4.Regular Meetings, Notice.Regular meetings of the Board may be held at such times and places either within or without the State of Delaware as shall from time to time be fixed by resolution adopted by a majority of the full Board of Directors.No notice of any regular meeting need be given other than by announcement at the immediately preceding regular meeting, communicated in writing to all absent directors; provided, however, that written notice of any regular meeting of the Board of Directors stating the place, day, and hour of such meeting shall be given if required by resolution adopted by the Board of Directors.Any business may be transacted at a regular meeting.Neither the business to be transacted at nor the purpose need be specified in any notice or waiver of notice of any regular meeting of the Board of Directors. Section 5.Special Meetings, Notice.Special meetings of the Board may be called at any time by the Chairman of the Board (if any), the President, or by one-third of the directors (rounded up to the nearest whole number).The place may be within or without the State of Delaware as designated in the notice. Written notice of each special meeting of the Board, stating the place, day, and hour of the meeting shall be given to each director at least two days before the date on which the meeting is to be held.The notice (i) shall be given in the manner provided for in these By-Laws or (ii) may be given telephonically, if confirmed promptly in writing, in which case the notice shall be deemed to have been given at the time of telephonic communication.The notice may be given by any officer directed to do so by any officer having authority to call the meeting or by the director(s) who have called the meeting. Neither the business to be transacted at nor the purpose need be specified in the notice or any waiver of notice of any special meeting of the Board of Directors. Section 6.Action in Lieu of Meetings.Unless otherwise restricted by the Certificate of Incorporation, these By-Laws, or applicable law, any action required to be taken at a meeting of the Board of Directors or any other action which may be taken at a meeting of the Board of Directors may be taken without a meeting if a consent in writing setting forth the action so taken shall be signed by all of the directors.Any such consent signed by all the directors shall have the same effect as a unanimous vote and may be stated as such in any document describing the action taken by the Board of Directors. Section 7.Meeting by Conference Telephone or Similar Communications Equipment.Unless otherwise restricted by the Certificate of Incorporation, these By-Laws, or applicable law, members of the Board of Directors of the Corporation, or any committee designated by such Board, may participate in a meeting of such Board or committee by means of conference telephone or similar communications equipment whereby all persons participating in the meeting can hear each other, and participation in a meeting in such manner shall constitute presence in person at such meeting. Section 8.Quorum.At all meetings of the Board a majority of the full Board of Directors shall, unless a greater number as to any particular matter is required by the Certificate of Incorporation or these By-Laws, constitute a quorum for the transaction of business.The act of a majority of the directors present at any meeting at which there is a quorum, except as may be otherwise specifically provided by law, the Certificate of Incorporation, or these By-Laws, shall be the act of the Board of Directors.A director who is in attendance at a meeting of the Board of Directors but who abstains from voting on a matter shall not be deemed present at such meeting for purposes of the preceding sentence with respect to such vote, but shall be deemed present at such meeting for all other purposes.Withdrawal by a director from any meeting at which a duly constituted quorum is present shall not cause the failure of the quorum. Less than a quorum may adjourn a meeting successively until a quorum is present, and no notice of adjournment shall be required. Section 9.Waiver of Notice; Attendance at Meeting.Any notice provided or required to be given to the directors may be waived in writing by any of them, whether before, at, or after the time stated therein. Attendance of a director at any meeting shall constitute a waiver of notice of such meeting except where the director attends for the express purpose, and so states at the opening of the meeting, of objecting to the transaction of any business because the meeting is not lawfully called or convened. Section 10.Vacancies.If the office of any director is or becomes vacant by reason of the death, resignation, or due to an increase in the number of directors, a majority of the survivors or remaining directors, though less than a quorum, may appoint a director to fill the vacancy until a successor shall have been duly elected at an annual meeting of the stockholders. Section 11.Executive Committee.The Board of Directors may, by resolution passed by a majority of the full Board, designate an executive committee, such committee to consist of two or more directors of the Corporation.Such committee, except to the extent limited in said resolution, shall have and may exercise all of the powers of the Board of Directors in the management of the Corporation.The members constituting the executive committee shall be determined from time to time by resolution adopted by a majority of the full Board; and any director may vote for himself or herself as a member of the executive committee.In no event, however, shall the executive committee have any authority to amend the Certificate of Incorporation, to adopt any plan of merger or consolidation with another corporation or corporations, to recommend to the stockholders the sale, lease, exchange, mortgage, pledge, or other disposition of all or substantially all of the property and assets of the Corporation if not made in the usual and regular course of its business, to recommend to the stockholders a voluntary dissolution of the Corporation or a revocation thereof, to amend, alter, or repeal the By-Laws of the Corporation, to elect or remove officers of the Corporation or members of the executive committee, to fix the compensation of any member of the executive committee, to declare any dividend, or to amend, alter or repeal any resolution of the Board of Directors which by its terms provides that it shall not be amended, altered, or repealed by the executive committee. The executive committee shall keep regular minutes of its proceedings and the same shall be recorded in the minute book of the Corporation.The Secretary or an Assistant Secretary of the Corporation may act as secretary for the executive committee if the executive committee so requests. Section 12.Other Committees.The Board of Directors may, by resolution passed by a majority of the full Board, designate one or more standing or ad hoc committees, each committee to consist of two or more of the directors of the Corporation and such other person(s) as may be appointed as advisory members under authority provided in the resolution.Each such committee, to the extent provided in the resolution and permitted by law, shall have and may exercise the power of the Board of Directors.The members constituting each such committee shall be determined from time to time by resolution adopted by a majority of the full Board; and any director may vote for himself or herself as a member of any such committee. Each such committee shall, to the extent required by resolution of the Board of Directors (or, in the absence of any such resolution, to the extent a majority of its members determines is appropriate) keep minutes of its proceedings and the same shall be recorded in the minute book of the Corporation.The Secretary or Assistant Secretary of the Corporation may act as secretary for any such committee if the committee so requests. Section 13.Compensation of Directors and Committee Members.Directors and members of all committees shall receive such compensation for their services as may be determined from time to time by resolution adopted from time to time by the Board, as well as such expenses, if any, as may be allowed pursuant to resolution adopted from time to time by the Board.No such resolution shall be deemed voidable or invalid by reason of the personal or pecuniary interest of the directors or any director in adopting it.Nothing herein contained shall be construed to preclude any director or committee member from serving the Corporation in any other capacity and receiving compensation therefor. Section 14.Protection of Director for Reliance on Corporate Records.No director shall be liable for dividends legally declared, distributions legally made to stockholders, or any other action taken in reliance in good faith upon financial statements of the Corporation represented to such director to be correct by the Chairman of the Board (if any), the President, or the officer of the Corporation having charge of the books of account, or certified by an accountant to fairly represent the financial condition of the Corporation; nor shall any such director be liable for determining in good faith the amount available for dividends or distributions by considering the assets to be of their book values. Section 15.Advisory Directors.The Board of Directors of the Corporation may appoint one or more Advisory Directors from time to time, whose function shall be to provide advice and counsel to the members of the Corporation’s Board of Directors on matters brought to the attention of the Advisory Directors.No Advisory Director shall have any vote on any matter to be decided by the Board of Directors, and no Advisory Director shall have any responsibility to the Corporation or its stockholders to take or not to take any action on behalf of the Corporation.Notwithstanding the foregoing, each Advisory Director shall be entitled to the same indemnification against claims and losses as is provided for regular members of the Corporation’s Board of Directors pursuant to other provisions of these By-Laws. ARTICLE V Officers Section 1.OfficersWho Shall Constitute.The officers of the Corporation shall be a President, one or more Vice Presidents, a Secretary, a Treasurer, one or more Assistant Secretaries, and one or more Assistant Treasurers.The Board shall appoint a President, and Secretary at its first meeting and at each annual meeting of the Board of Directors which shall follow the annual meeting of the shareholders.The Board then, or from time to time, may also elect or appoint one or more of the other prescribed officers as it shall deem advisable, but need not elect or appoint any officers other than a President and a Secretary.The Board may, if it desires, further identify or describe any one or more of such officers. An officer need not be a shareholder unless required by law or the Articles of Incorporation.Any two or more of such offices may be held by the same person. An officer shall be deemed qualified when he or she enters upon the duties of the office to which he or she has been elected or appointed and furnishes any bond required by the Board; but the Board may also require such person to accept any such office and promise faithfully to discharge the duties of such office in writing. Section 2.Term of Office.Each officer of the Corporation shall hold his or her office for the term for which he or she was elected, or until he or she resigns or is removed by the Board, whichever first occurs. Section 3.Appointment of Officers and AgentsTerms of Office. The Board from time to time may also appoint such other officers and agents for the Corporation as it shall deem necessary or advisable.All appointed officers and agents shall hold their respective positions at the pleasure of the Board or for such terms as the Board may specify, and they shall exercise such powers and perform such duties as shall be determined from time to time by the Board, or by an elected officer empowered by the Board to make such determination. Section 4.Removal.Any officer or agent elected or appointed by the Board of Directors, and any employee, may be removed or discharged by the Board whenever in its judgment the best interests of the Corporation would be served thereby, but such removal shall be without prejudice to the contract rights, if any, of the person so removed.Election or appointment of an officer or agent shall not of itself create contract rights. Section 5.Salaries and Compensation.Salaries and compensation of all elected officers of the Corporation shall be fixed, increased or decreased by the Board of Directors, but this power may, unless prohibited by law, be delegated by the Board to the Chairman of the Board (if any) or to the President (except as to their own compensation), or to a committee.Salaries and compensation of all other appointed officers and agents, and employees of the Corporation, may be fixed, increased or decreased by the Board of Directors or a committee thereof, but until action is taken with respect thereto by the Board of Directors or a committee thereof, the same may be fixed, increased or decreased by the Chairman of the Board (if any), the President, or by such other officer or officers as may be empowered by the Board of Directors or a committee thereof to do so. Section 6.Delegation of Authority to Hire, Discharge, Etc.The Board, from time to time, may delegate to the Chairman of the Board (if any), the President, or any other officer or executive employee of the Corporation, authority to hire, discharge, and fix and modify the duties, salary, or other compensation of employees of the Corporation under their jurisdiction; and the Board may delegate to such officer or executive employee similar authority with respect to obtaining and retaining for the Corporation the services of attorneys, accountants, and other experts. Section 7.The President.
